TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00096-CV



Erica Bruce, Appellant

v.

Texas Department of Protective and Regulatory Services, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY,
NO. 04-1748-FC2, HONORABLE JOHN MCMASTER, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N


                        Appellant Erica Bruce filed her notice of appeal with this Court on February 16, 2006. 
Because the complete record was filed as of April 27, Bruce’s brief in this accelerated appeal was
due May 17.  See Tex. R. App. P. 38.6(a).  On June 6, we sent a notice to Bruce that her brief was
overdue and that, unless she submitted a proper response by June 16, her appeal would be dismissed
for want of prosecution.  See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b).  No response was
submitted, and this Court sent a second notice to Bruce on June 21, with a response due July 3.
                        To date, Bruce has not responded to the Court’s notices.  Accordingly, we dismiss
the appeal for want of prosecution.  See id.
 
                                                                                                                                                            
W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Prosecution
Filed:   August 9, 2006